Title: To Alexander Hamilton from James McHenry, 8 August 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department 8. August 1799
          
          It was suggested for your consideration in my letter of the 12 of July, a Copy of which is inclosed to transfer certain troops at Fort McHenry from the Infantry to the Artillery, which I understood was desired. As Cloathing is wanted and cannot be forwarded until it is known whether this transfer is to take place I wish to be informed of the orders you may have given—
          With great respect I have the honor to be Sir Your obedient servant
          
            James McHenry
          
          Major Genl. Alexander Hamilton
        